Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 9/4/20 are acceptable to the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2015/0190110 A1) in view of Eshel et al. (US 2021/0282739 A1).
Re claim 22:  Chong et al. teaches a stethoscope head assembly (figures 1A-1C) comprising:
a chest piece (110) comprising:
a cylindrical body comprising an inner space;
a diaphragm disposed on a first side of the cylindrical body (paragraph [0025])
a stem (115) connected to the cylindrical body, wherein the stem comprises a stem opening (that portion of barrel 115) attached to the head (110) and a stem channel fluidly connecting the stem opening to the inner space (that portion within barrel (115); and
a body comprising:
an exterior shell (see figure 1A teaching a circular housing that encases a microphone (120) therein configured to form an interior space;
a microphone (120) disposed in the interior space, wherein the microphone is
configured to convert an acoustic wave into an electrical sound signal (paragraph [0026] producing an electrical response);
an electrical interconnect (130) electrically coupled to the microphone,
wherein the electrical interconnect is configured to be electrically coupled
with an external electronic device (such as mobile phone (155) configured to process the electrical sound signal, wherein a part of the electrical interconnect is disposed on the exterior shell; and
a conduit (135/140) attached to the exterior shell, wherein the conduit comprises
a first conduit opening and a second conduit opening (opposite ends of these elements) and a conduit channel fluidly connecting the first conduit opening to the second conduit opening, (interior portion of these elements. i.e. within the formed tubing)
wherein the first conduit opening is acoustically coupled to the microphone,
wherein the second conduit opening is configured to be acoustically coupled
to the stem opening (see figures 1B, 1C).  Chong et al. however does not teach that the chest piece includes both a diaphragm and bell with the diaphragm is configured to receive a first acoustic wave characterized by a first frequency;
a bell disposed on a second side of the cylindrical body, wherein the
second side is opposing the first side, wherein the bell is configured to receive
a second acoustic wave characterized by a second frequency, wherein the
second frequency is lower than the first frequency as set forth.  Eshel et al. teaches in a similar environment that stethoscopes can include both a bell and diaphragm operating at different frequencies so that both high frequency sounds and low frequency sounds from a patient can be sensed (paragraph [0020]).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to replace to head assembly of Chong et al. with another head assembly including one taught by Eshel et al. to predictably allow both high frequency sounds and low frequency sounds from a patient to be sensed.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The teaching of the closest art is that of Chong et al.  discussed above.  Also note Reeves teaches the use of a clamp that can be used to attach a microphone to a stethoscope tube.  Farr teaching to include a microphone within end portion of a handle for converting acoustic signals to electrical signals.  The references discussed above taken alone or in obvious combination however do not teach in combination as provided an adapter that includes a body having a shell with a microphone within, with the body including a conduit having first and second end openings used to attach to the microphone and a tube of the stethoscope respectively along with a fastener to removeable fasten the body to the tube of the stethoscope as set forth in claim 1.   The limitations of claims 2-21 depend upon those features of claim 1.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        8/30/22